Citation Nr: 1244424	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-34 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Regional Office (RO) in Detroit, Michigan, which denied service connection for a back disability and headaches. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The Veteran testified before the undersigned at a January 2012 videoconference hearing.  A transcript has been associated with the file.

When this case was previously before the Board in March 2012, it was remanded to afford the Veteran a VA examination; it has since been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current back disability, diagnosed as lumbar degeneration, was neither incurred in nor caused by his military service.

2.  The Veteran's current chronic headaches were neither incurred in nor caused by his military service.





CONCLUSIONS OF LAW

1.  Service connection for back disability is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  Service connection for headaches is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

The Veteran claims that he currently has a back disability and headaches.  He further testified in January 2012 that these conditions have been present since service, resulting from a rollover truck accident that occurred while he was stationed in Germany in 1954, more than 50 years ago.  

The Veteran's service medical records from his period of active service are unavailable as they were destroyed in a 1973 fire that occurred at the National Personnel Records Center.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Historically, the Veteran filed his claim for service connection for back disability and headaches in August 2008, noting again that his back injury and headaches started in 1954.

Private treatment records, contained on a compact disk in the claims file, from May 2006 to July 2008 show a diagnosis of lumbar radiculopathy in June 2008, more than 40 years after service, with no indication of connection to service, providing limited evidence against this claim as nothing indicates a problem that has being ongoing for more than one-half century.

In November 2008 the Veteran submitted multiple black and white photographs of what he contends was the aforementioned in-service truck accident.

Also in November 2008, the Veteran's brother submitted a lay statement in which he asserted that when the Veteran got out of service, he complained about headaches and back pain.

VA medical center (VAMC) records show complaints of headaches and chronic low back pain for years.  Specifically, in January and April 2009 VAMC records, the Veteran recounted the aforementioned in-service truck accident and stated that he was treated with Aspirin for his backaches and headaches.  He also stated that he continued to have back problems now and then.

In January 2012 the Veteran provided testimony before the undersigned during a videoconference hearing in which he stated that he had ongoing problems with his back and with headaches that he did not have before service.

Private treatment records dated in February 2012 show that the Veteran complained of lower back pain post a motor vehicle accident (MVA); diagnoses in these private records were degenerative changes throughout the lumbar spine and hips, mild inflammatory disease within several ethmoid air cells, mild generalized cortical atrophy, minor white matter lucencies in each cerebral hemisphere, and mild straightening of the normal cervical lordosis likely due to positioning or muscle spasm.

In response to the Board's March 2012 remand, the Veteran was afforded a VA examination in March 2012 in which the examiner diagnosed lumbar degeneration and opined that it was "as less likely as not result of back injury suffered during military service".  The examiner reasoned that there was no documentation of the Veteran having continual medical treatment for his back condition within a year after discharge from the military; there was no documentation of evaluation of the back condition until 2008.  

The VA examiner also diagnosed chronic headaches and opined that the chronic headaches were "as less likely as not the result of injury during military service".  The examiner reasoned that there was no documentation of the Veteran receiving continual treatment for headaches after leaving the military; documentation of headaches was found in records starting in 2008.

The first requirement for any service connection claim is the existence of a current disability.  Based on the above, the evidence indeed shows current diagnoses of a back disability and headaches.

However, medical evidence of a nexus between the current disabilities and an in-service disease or injury is also required.  See Caluza, 7 Vet. App. 498.

It is important to note that lay testimony is considered competent to report symptoms such a back pain and headaches as they are capable of lay observation.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board is compelled to address the Veteran's assertions.  However, in adjudicating this claim, the Board must assess not only competency of his statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board acknowledges the Veteran's assertion that he has a back disability and headaches which began in service in 1954 and have continued to the present day; and the Board is prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records.  However, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor (one of many) for consideration in deciding a service connection claim.  See Maxson v. Gober, supra (holding that it was proper to consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  The Board finds that a mere lapse in treatment is not, in and of itself, dispositive.  However, the Board does believe that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim, particularly this claim.

Here, the Veteran asserts that he had a back disability and headaches continually after service; yet his first indication of problems with his back was in June 2008 when he was diagnosed with lumbar radiculopathy, over 50 years after his claimed in-service truck accident.  In this regard, it is important for the Veteran to understand that the fact that the truck accident occurred is not in dispute.  The critical question is whether it is at least as likely as not (50% chance or greater) that his current problems have any reasonable connection to a accident in service more than one-half century ago. 

In private treatment records from May 2006 to July 2008 he failed to mention any headache problems or any other back problems.  If the Veteran was experiencing back problems and headaches for 50 years, as pernicious as he reports, one would expect some such compliant to have been recorded.  Moreover, the Veteran did not seek treatment within the VA system for his back or headaches until 2009.  As such, the lack of any finding of back problems or headaches until 2008 or 2009 undermines the statements that were submitted by the Veteran and his brother years later of a constant problem ongoing for more than one-half century.  

As such, the Board concludes that service connection may not be established based on post-service continuity of symptomatology for back disability or headaches.  

Service connection is also not warranted for back disability and headaches as they are not shown by a medical opinion to either have begun during or have otherwise been caused by the Veteran's military service. 

As noted above, a March 2012 VA examiner diagnosed lumbar degeneration and opined that it was "as less likely as not result of back injury suffered during military service".  The VA examiner also diagnosed chronic headaches and opined that the chronic headaches were "as less likely as not the result of injury during military service".  

No other medical opinion has been advanced that calls into question, the VA examiner's conclusion; and the Veteran is not considered competent, that is medically qualified, to assess the etiology of a back disability or headache disorder. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for back disability and headaches.  Accordingly, the Veteran's claim is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, the VCAA duty to notify was satisfied by way of letter sent to the Veteran in September 2008 that fully addressed all three notice elements and were sent prior to the initial AOJ decisions in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Pertinent post-service evidence has been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.

The Veteran was also provided with VA examinations (the reports of which have been associated with the claims file) that addressed the etiology of his back condition and his headache disorder. 

The Secretary's duty to assist includes "providing a medical examination 
or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim." 38 U.S.C. § 5103A(d)(1); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that a medical opinion is adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions." Id. at 124-25.

While the Board will concede the fact that the medical opinion in this case is not ideal, the Board sympathizes with the VA examiner that there is simply nothing in the evidence of record upon which to make a very informed medical opinion.  The examiner based the negative opinion based on examination, the Veteran's lay statements, and the evidence of record, which is scant, and did the best he could with the information available.          

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for headaches is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


